Citation Nr: 1530758	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-50 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial rating for left ankle, tibialis anterior tendonitis, resolved ankle sprain, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for left knee, chondromalacia patella with medial meniscus degeneration, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008; a September 2009 statement of the case was issued in October 2009; and a substantive appeal was received in December 2009.   

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The weight of the evidence shows that tinnitus is due to excessive noise exposure during service.

2.  The Veteran's service-connected left ankle, tibialis anterior tendonitis, resolved ankle sprain is not manifested by marked limitation of motion.

3.  The Veteran's service-connected left knee, chondromalacia patella with medial meniscus degeneration is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis; malunion of the tibia and fibula; moderate subluxation or lateral instability; or dislocation of the semilunar cartilage. 



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left ankle, tibialis anterior tendonitis, resolved ankle sprain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5271 (2014).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee, chondromalacia patella with medial meniscus degeneration, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in July 2007 and August 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all relevant issues and rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Tinnitus

At his April 2015 Board hearing, the Veteran testified that during service he used headphones to listen for aircrafts and its Dopplers.  He stated that the Doppler was a loud, continuous whistle that would get louder as the aircraft got closer.  He also stated that missiles were fired approximately 50 yards away from his position.  He stated that he first noticed whistling in his ears during service, but that he did not recognize it as a disability at that time.  He denied that he first noticed symptoms 5-6 years after service (as it states on the August 2014 VA examination report).  The Veteran admitted to some post service noise exposure as a correctional officer at the Texas Department of Criminal Justice.  However, he stated that he always used hearing protection.

The service treatment reports substantiate the Veteran's testimony.  They include several audio examinations and a January 1991 examination report reflects that the Veteran was "routinely exposed to hazardous noise."  (VBMS, 2/24/15, p. 12).  

The Board recognizes that the Veteran underwent an August 2014 VA audiologic examination and that the examiner found it less likely than not that the Veteran's tinnitus began during or was caused by service.  However, the rationale for that determination was that the onset of tinnitus was 5-6 years after service.  As noted above, at the Veteran's April 2015 Board hearing, he stated that the examination report is in error, and that he has had symptoms continuously since service.  

Given the consistent and credible testimony of the Veteran, and the fact that the service treatment records reflect that the Veteran was routinely exposed to hazardous noise, the Board finds that the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected left ankle, tibialis anterior tendonitis, resolved ankle sprain has been rated by the RO under the provisions of Diagnostic Code 5271.  Under this regulatory provision, a rating of 10 percent is warranted for moderate limitation of motion.  A rating of 20 percent is warranted for marked limitation of motion. 

The Veteran's service-connected left knee left knee, chondromalacia patella with medial meniscus degeneration has been rated by the RO under the provisions of Diagnostic Code 5013 (which instructs the rater to rate based on limitation of motion).

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

At the Veteran's April 2015 Board hearing (VACOLS), he testified that he does not receive treatment for his left knee or left ankle disabilities.  He stated that instead, he takes Aleve and Epsom bath salts from time to time.  He stated that running, jogging, extensive walking, and low impact exercises will make his symptoms worse.  He stated that lawn and yard work caused his ankle to swell.  He testified that he occasionally used a brace for his knee and ankle.  The braces were bought by the Veteran (not issued by the VA).  The Veteran experienced some instability in the mornings, particularly in the winter, when walking downstairs.  The instability did not cause him to fall over, as he was able to catch himself in time.  He stated that he sometimes walked with a limp.  

The Veteran underwent a VA examination in July 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran denied surgery on either his knee or ankle.  He also denied swelling or locking of those joints.  He reported that he used an ankle brace when he played sports, especially basketball.  He also reported taking over the counter medications as needed.  He reported that he could walk approximately a mile before his knee and ankle bother him.  He reported instability in the left knee but not in the left ankle.    

Objectively, there was some minor degree of stiffness in both the knee and the ankle.  There was no weakness, heat, redress, fatigability or lack of endurance.  He reported that pain increased in the ankle when using a stair stepper.  There was no usual duration or frequency of flare-ups, precipitating factors, over-exertion and sports, walking greater than a mile, alleviating factors, rest, ice, elevation and over the counter non-steroidal anti-inflammatory medications.  The Veteran denied additional limitation of motion or functional impairment during a flare-up.  He denied episodes of dislocation, recurrent subluxation, inflammatory arthritis or constitutional symptomatology.  He stated that during his usual occupation, he was only bothered by prolonged walking or stairs.  

Upon examination, the left ankle showed no deformity, edema, effusion, or skin or vascular changes.  Range of motion was 0-35 degrees without complaint of pain on motion.  There was tenderness to palpation overlying the left distal tibialis anterior tendon.  There was no Achilles tendon tenderness or thickening.  All ligaments were intact with varus or valgus force.

Examination of the knee revealed no edema, effusion or deformity.  There were no vascular changes.  Range of motion was 0-120 degrees without complaint of pain on motion; however, it did produce a palpable patellofemoral click.  There was negative Lachman, and negative anterior and posterior drawer.  There was positive McMurray on the left medial joint line for pain and tenderness.  Medial and lateral collateral ligaments were intact with stress to varus and valgus forces at 0 and at 30 degrees of flexion.  Gait was normal.  

Following the examination, the Veteran was diagnosed with chondromalacia, left knee; left knee meniscus degeneration; status post grade 2 left ankle sprain, resolved; and chronic left tibialis anterior tendonitis.  He found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance with three or more repetitions.  Subjective symptoms of pain appeared to have the greatest functional impact.

The Veteran underwent another VA examination in August 2014.  He did not report flare-ups that impact the function of the ankle.  He was able to achieve 45 degrees of plantar flexion and 20 degrees of dorsiflexion (normal range of motion) with no objective evidence of painful motion.  He was able to perform repetitive-use testing with three repetitions.  He did not experience any additional loss of motion.  The examiner could not estimate whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, and the degrees of additional ROM loss due to "pain on use or during flare-ups," because the current examination showed no pain during range of motion and no significant loss of motion during repetitive use.  

The Veteran did have localized tenderness or pain on palpation.  Muscle strength was 5/5 for plantar flexion and dorsiflexion.  There was no evidence of joint instability upon anterior drawer testing and talar tilt testing.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner found that the ankle disability did not impact the Veteran's ability to work.  

With regard to the Veteran's left knee, the Veteran did not report flare-ups that impact the function of the knee.  He was able to achieve 130 degrees of flexion (normal is 140 degrees) and 0 degrees of extension (normal extension).  There was no objective evidence of painful motion.  He was able to perform repetitive-use testing with three repetitions.  He did not experience any additional loss of motion.  In addressing the Mitchell criteria, the examiner could not estimate whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, and the degrees of additional ROM loss due to "pain on use or during flare-ups," because the current examination showed no pain during range of motion and no significant loss of motion during repetitive use. 

There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing was 5/5 for flexion and extension.  There was no evidence of joint instability (anterior, posterior, or medial-lateral).  There was no history of recurrent patellar subluxation/dislocation.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner found that the ankle disability did not impact the Veteran's ability to work.  

Analysis

With respect to the Veteran's left ankle, the Board notes that pursuant to Diagnostic Code 5271, a rating in excess of 10 percent is warranted for marked limitation of motion.  The Veteran underwent two VA examinations and neither showed marked limitation of motion.  The July 2007 VA examiner noted that the Veteran had range of motion from 0-35 degrees.  The August 2014 VA examiner noted that normal range of motion was 45 degrees of flexion and 0 degrees of extension.  He achieved full flexion and extension without any objective evidence of pain.  

The August 2014 VA examiner attempted to fully address the functional impact during flare-ups, as required under Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011); however, he found that he could not estimate whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, and the degrees of additional ROM loss due to "pain on use or during flare-ups."  His rationale was that the current examination showed no pain during range of motion and no significant loss of motion during repetitive use.  The Board finds this response sufficient, especially in light of the fact that the Veteran expressly denied flare-ups in the examination report.  Earlier-reported flares, by the Veteran's own statements, did not impact function.  

The Board notes that the Veteran has not sought treatment for his ankle disability.  Consequently, the only medical evidence available to the Board is the VA examinations.  These examination reports fail to reflect marked limitation of motion of the left ankle.

The findings of the VA examinations (which fail to reflect marked limitation of motion), and the fact that the Veteran has not sought treatment for a left ankle disability weigh against the claim.  As the preponderance of the evidence weighs against the claim, the Board finds that a rating in excess of 10 percent for the Veteran's service connected left ankle, tibialis anterior tendonitis, resolved ankle sprain is not warranted.  

With regard to the Veteran's left knee, in order to warrant a rating in excess of 10 percent, the disability must be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260); leg extension limited to 15 degrees (Diagnostic Code 5261); ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees (Diagnostic Code 5256); malunion of the tibia and fibula if there is moderate knee or ankle disability (Diagnostic Code 5262); moderate subluxation or lateral instability (Diagnostic Code 5257); or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5259).  

The Board notes that in two VA examinations, the Veteran achieved full extension.  Moreover, at the July 2007 VA examination, he achieved flexion to 120 degrees; and at his August 2014 VA examination, he achieved flexion to 130 degrees.  The examiner noted that there was no objective evidence of painful motion.  There is no evidence that flexion is limited to 30 degrees or that extension is limited to 15 degrees.  Moreover, there is no evidence of ankylosis; malunion of the tibia and fibula; or dislocation of the semilunar cartilage of the knee.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5256, 5259-5261.  Finally, separate evaluations for both flexion and extension are not warranted, as the requisite level of limitation has not been shown.

With regard to instability, the Board recognizes that the Veteran reported occasional instability and that he wears a knee brace from time to time.  However, the August 2014 found no objective evidence of anterior instability, posterior instability, or medial-lateral instability.  Likewise, there was no history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  Moreover, the Board notes that the knee brace was not prescribed by the VA or by any private physician inasmuch as the Veteran has admitted that he does not seek treatment for the disability.  The Board finds that a separate or higher rating under Diagnostic Code 5257 for left knee instability is not warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for left knee, chondromalacia patella with medial meniscus degeneration must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, her symptomatology has consisted of subjective complaints of pain, limitation of motion, and subjective complaints of instability. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 10 percent for left ankle, tibialis anterior tendonitis, resolved ankle sprain is denied.

Entitlement to a rating in excess of 10 percent for left knee, chondromalacia patella with medial meniscus degeneration is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


